Title: I. Summary Notes of Provisions in Treaties with France, the Netherlands, and Sweden, 6 February 1778
From: Jefferson, Thomas
To: 


France. Feb. 6. 1778.

1.  Perpetual peace.
2. Favours in commerce and navigation granted to any other nation, to become common to these parties; freely if freely granted to the other, or yielding the compensation, if the grant were conditional.
3. The French shall pay no higher duties in the U.S. than the most favored nation. And shall enjoy the rights in merchandize, navigation and commerce in the U.S. of the most favored nation.
4. The citizens of the U.S. shall pay &c. as in the 3d.
5. In the above exemption is expressly meant the imposition of 100.s [sols per ton] established in France on foreign ships, unless it be when the ships of the U.S. shall load French merchandize in one port of France for another port of F. in which case the said ships shall pay the said imposition as long as the most favored nations pay it, the U.S. being free to establish an equivalent imposition, in the same case for which it is established in France.
6. His M.C.M. shall use his best endeavors to protect the vessels and effects of the citizens of the U.S. in his ports and the seas near to his dominions, and to recover and make restitution of vessels and effects taken from there within his jurisdiction. His vessels of war shall take under convoy the vessels of the citizens of the U.S. sailing the same course and shall protect them.
7. In like manner the U.S. and their vessels of war shall protect according to the tenor of the preceding article &c. as in the 6th.
8. H.M.C.M. shall employ his good offices with Marocco or Fez, Algiers, Tunis and Tripoli and the other Barbary powers to provide for the safety of the citizens of the U.S. against the said powers.
9. The subjects of the two parties shall reciprocally refrain from fishing in places possessed by the other, on pain of forfeiting ship and cargo: this exclusion to take place so long only as the parties shall not have admitted an exception in favour of any other nation.
10. The U.S. shall not disturb the subjects of H.M.C.M. in the exercise of the right of fishing on the banks of N.F.L. nor in the indefinite and exclusive enjoiment which belongs to them on the part of the coasts of that island designated in the treaty of Utrecht;  nor in the rights relative to the islands of H.M.C.M. the whole according to the true sense of the treaties of Utrecht and Paris.
11. The citizens of the U.S. shall not be Aubaines in F. but may dispose of their goods as they please; and their heirs shall inherit without letters of naturalization. The subjects of his M.C.M. shall enjoy in his dominions a perfect reciprocity as to the stipulations of this article. But this shall not restrain the laws of France against emigrations; the U.S. being free on their part to pass any laws on the same subject.
12. The ships of either party sailing to a port of an enemy of the other whose voiage or merchandize shall be suspicious, shall exhibit at sea or in port their passports and proofs that their cargo is not contraband.
13. If this exhibition proves contraband goods consigned to an enemy’s port, nothing shall be broken till landed in the presence of the officers of admiralty; nor sold till regularly condemned. If the master will deliver to the captor his contraband goods, he shall be released to continue his voiage unless these goods were more than the captor vessel could take in, in which case he may carry the prize into the nearest port.
14. Enemy bottoms shall make enemy goods.
15. The subjects of either party doing injury to those of the other shall be punished, and shall be responsible in their persons and property to repair the damages and interest.
16. Vessels and cargoes taken from a pirate shall be carried into a port of one of the parties and there delivered to the officers of the port to be restored to the proprietor.
17. The armed vessels of either party may carry prizes made on their enemy into or out of the ports of the other free of duties or arrest: no asylum shall be given in their ports to prizes made on the other by their enemies: and if such enter through stress of weather or sea they shall depart as soon as possible.
18. Vessels shipwrecked or damaged on the coasts or within the dominions of the other shall receive friendly assistance and safe conducts.
19. Vessels of either party, forced by tempest or an enemy or other necessity, into the ports of the other shall be protected, allowed to refit, lay in stores and to depart as they please.
20. In case of war between the two parties, 6 mo. is allowed their subjects to withdraw.
21. Subjects of either party taking commissions from an enemy of the other, shall be deemed pirates.

22. The armed vessels of an enemy to either party shall not in the ports of the other, arm, sell prizes, unlade, nor purchase victuals more than sufficient to carry them to the nearest port of their state.
23. The subjects of either party may navigate freely to or from the enemy ports of the other. Free bottoms shall make free goods (contraband excepted) and shall also make passengers free (except military ones actually in the service of the enemy).
24. An enumeration of Contraband: and of some articles specially declared not contraband, except going to a place actually blockaded.
25. One of the parties being in war, the vessels of the other shall navigate with passports &c., shewing that they truly belong to the other.
26. As to vessels of the one party entering the ports or approaching the coasts of the other without designing to unlade, they shall be treated according to general regulations made in such cases.
27. Vessels of the one party sailing in open sea, or on the coasts of the other, the armed vessels of that other shall keep out of cannon shot distance, but may send his boat and 2 or 3 men on board the vessel to examine passports &c.
28. Searches and seizures for prohibited goods shall be made on shore, and not after they are laden, unless there be evident marks of fraud. Nor shall the subjects or merchandise of either party be stopped by any kind of embargo for this cause, and only the subjects of the prohibiting power shall be punished for the breach of law.
29. Each party may keep Consuls &c. in the ports of the other, the functions of which shall be regulated by Convention.
30. H.M.C.M shall grant to the U.S. one or more free ports in Europe, and shall continue to them the free ports now open in the Fr. West Ind.

United Netherlands. Oct. 8. 1782.

1. The same [as F. 1]
2. The same [as F. 3]
3. The same [as F. 4] and moreover that the U.S. shall leave to the U.N. peaceable enjoiment of their territories in the E. and W. Indies.
5. Takes in this [F. 6] and the next.
5. Takes in this [F. 7] and the preceding.
23. The same [as F. 8]

6. The same in effect [as F. 11], except the last clause beginning ‘but this shall not &c.’
10. The same [as F. 12] adding ‘that vessels convoyed by a ship of war shall not be examined but faith shall be given to the word of the officer of the convoy.’
11. The same [as F. 13]. Adding a provision that where a vessel carried into port for contraband proves to have none, she shall receive indemnification but omitting the clause ‘if the master will deliver.’
12. The same [as F. 14].
13. The same [as F. 15].
15. The same [as F. 16].
16. The same [as F. 18].
17. The same [as F. 19].
18. The same [as F. 20] only 9. mo. substituted: and adds further that if the declaration of war were not known in the last port from which the vessel sailed, she shall not be prise.
19. The same [as F. 21].
11. The same [as F. 23].
24. The enumeration of Contraband: an exemption of all others without specification: and a definition of a place blockaded [as F. 24].
25. The same [as F. 25].
20. The same [as F. 26], only specifying the rule, viz. that such vessels shall not pay any duties, nor report their cargoes.
26. The same [as F. 27].
21. The same [as F. 29].
4. The citizens of each party shall enjoy liberty of conscience and the rights of burial with the other.
7. The citizens of each may employ advocates, factors &c.
8. The vessels and cargoes of the one shall not be stopped with the other by embargo.
9. The citizens of each may transact their own affairs: and as to the usage of Interpreters or Brokers, the lading and unlading ships, they shall be on the footing of natives or at least of the most favored nation.
14. Masters of privateers shall give security.
22. This treaty not to derogate from Art. 9. 10. 19. 24. of the treaty of commerce with France: nor hinder his Catholic Majesty from acceding to and enjoying the benefit of the said 4 articles.
27. Merchants, captains &c. of the one party may in the ports  of the other employ sailors or others natives or inhabitants of their own state, unless they be engaged in the service of the other.
28. The affair of the refraction shall be settled by the magistrates of the towns where the cause of complaint arises.

Sweden. Apr. 3, 1783.

1. Peace. But a separate article restrains this treaty to 15. years.
2. The same as F.2.
3. Same as F. 3.
4. Same as F. 4.
1. Of Sep. article same as F. 6. omitting the member ‘his vessels of war shall take.’ But 3d. of Sep. article stipulates convoy where both parties are neutral.
2. Of Sep. article same as F. 7. omitting member as to convoy. But 3d. stipulates it in case where both parties are neutral.
6. Same as F. 11.
12. Same as F. 12. adding as in U.N. 10. as to vessels under convoy.
13. Same as F. 13. with same addition as U.N. 11.
14. Same F. 14.
15. Same as F. 15.
17. The same and extends it to the case when one of the parties being at war and the other neutral, a vessel of the neutral is taken by the enemy of the other and retaken by that other.
19. Same as first member of F. 17. restraining it to ‘ports open in times of war to other friendly nations’: and omitting the member ‘no asylum shall be given.’
20. Same as F. 18.
21. Same as F. 19.
22. Same as F. 20.
23. Same as F. 21.
7. Same as F. 23.
8. 9. 10. same as F. 24. adding definition of place blockaded same as U.N. 24.
11. Same as F. 25.
24. Same as F. 26.
25. Same as F. 27.
5. of Sep. article same as F. 28. but allows the subject of each to be punished by the law of the land in case of versement frauduleux.’ But in all other cases exempts both the person and property of the foreigner, leaving the native only to punishment for a breach of law.
26. Same as F. 29.

5. Same as U.N. 4.
17. Same as U.N. 8.
4. of Sep. article same as U.N. 9. as to 1st. member and extends next to exemption from using or paying an Interpreter broker, workman, or other, or any vessel which they do not chuse, but on contrary to employ whom and what they chuse.
16. Same as U.N. 14
18. In case of war with a common enemy then

1. Postliminy of vessels shall be 24. hours, and salvage ⅓ of the vessel and cargo to a privateer.
2. But to a ship of war 1/30 within the 24 hours and 1/10 after them.
3. Prises so taken, how to be restored.
4. Prises made by the one and carried into a port of the other shall be adjudged according to the laws and regulations of the captor nation.
5. Each may prescribe to their own captor subjects the rules to be followed where they carry prises into a port of the other.


